NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendment in claim 1 (and cancellation of claim 11) in the Amendment filed June 3, 2022 has been received and considered by Examiner. The subject matter of claim 11 was moved into claim 1.

Allowable Subject Matter
Claims 1-10, 12 and 13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

	     In regard to claim 1, the prior art of record fails to teach or suggest a method of making a self-sealing fuel tank, where a fuel-activated self-sealing latex foam layer comprising a non-ionic associative thickener as rheology modifier is provided as a formulation to the fuel tank by pouring or spraying the formulation onto the fuel tank. Close prior art, Tweet et al. (US 2008/0264951), does not teach or suggest to one of ordinary skill in the art that the fuel-reactive rubber layer 46 would be formed via pouring or spraying onto the fuel tank, and the latex foam layer 3 of USPN 3,698,587 itself is not a self-sealing layer (or a fuel-activated seal-sealing layer: see, for example, col. 1, line 52-col. 2, line 6; note that, even though Tweet et al. state that the foam layer 3 partially or wholly closes the hole formed from a bullet [col. 1, lines 66-67], there is no teaching or suggestion that foam layer 3 seals, also note that polyurethane layer 4 that seals would not be necessary if the foam layer sealed).

	 In regard to claim 6, the prior art of record fails to teach or suggest a fuel container having structural and composition characteristics that correspond to the claimed structural and composition limitations, including a layer of deformable material bonded to the external surfaces of the container walls and a self-sealing layer of fuel-activated swellable material bonded to the deformable material, where the self-sealing layer is a latex foam layer comprising a non-ionic associative thickener as rheology modifier. The latex foam layer 3 of close prior art, Tweet et al. (US 2008/0264951), is not a self-sealing layer, and latex foam layer 3 is not bonded to the exterior surfaces of the tank walls (see, for example, col. 1, line 52-col. 2, line 6 and Fig. 1; note that, even though Tweet et al. state that the foam layer 3 partially or wholly closes the hole formed from a bullet [col. 1, lines 66-67], there is no teaching or suggestion that foam layer 3 seals, also note that polyurethane layer 4 that seals would not be necessary if the foam layer sealed).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788